Citation Nr: 0327858	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  99-20 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder secondary to bilateral pes planus.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder secondary to bilateral pes planus.

3.  Entitlement to service connection for a lumbar spine 
disorder secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel
INTRODUCTION

The veteran served on active duty from January 1976 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claims for 
service connection for a right knee disorder, a left knee 
disorder, and a lumbar spine disorder, all as secondary to 
the veteran's service-connected bilateral pes planus.  The 
veteran filed a timely appeal to this adverse determination.

The Board notes that although the veteran had requested a 
Travel Board hearing, said request was withdrawn pursuant to 
a memorandum received from the veteran's service 
representative in May 2003.  See 38 C.F.R. §§ 19.75, 20.703, 
20.704 (2002).  The veteran's claims are now properly before 
the Board for appellate review.

The issue of the veteran's entitlement to service connection 
for a lumbar spine disorder secondary to bilateral pes planus 
will be addressed in the REMAND immediately following this 
decision as will the merits of the veteran's claims for 
service connection for right and left knee disorders.


FINDINGS OF FACT

1.  In a rating decision dated in March 1991, the RO 
originally denied the veteran's claims for service connection 
for right and left knee disorders secondary to bilateral pes 
planus; the veteran did not file a timely appeal to this 
decision.

2.  In a decision dated in December 1992, the Board affirmed 
the RO's denial of the veteran's claims for service 
connection for right and left knee disorders secondary to 
bilateral pes planus; this decision was not timely appealed 
by the veteran.

3.  The evidence received since the time of the Board's 
December 1992 decision is of such significance that it must 
be considered in order to fairly decide the merits of the 
veteran's claims for service connection for right and left 
knee disorders secondary to pes planus.


CONCLUSIONS OF LAW

1.  The December 1992 Board decision which affirmed the RO's 
denial of the veteran's claims for service connection for 
right and left knee disorders secondary to bilateral pes 
planus is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. §§ 3.104(a), 3.159, 20.302, 20.1103 (2002).

2.  Evidence received since the time of the Board's December 
1992 decision is new and material, and the claims for service 
connection for right and left knee disorders secondary to 
bilateral pes planus are reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) held that Section 3A of the VCAA (covering the 
duty to notify and duty to assist provisions of the VCAA) was 
not retroactively applicable to decisions of the Board 
entered before the effective date of the VCAA (Nov. 9, 2000), 
and overruled both Holliday and Karnas to the extent that 
they allowed for such retroactive application and to the 
extent they conflict with the Supreme Court's and the Federal 
Circuit Court's binding authority.  Kuzma v. Principi, No. 
03-7032 (Fed. Cir. Aug. 25, 2003).  The Board notes that the 
VCAA became law in November 2000, and that the veteran filed 
his claim for VA benefits in this case in January 1999, which 
is prior to that date; that claim remains pending before VA.  
Thus, to the extent that the Kuzma case may be distinguished 
from the instant case because of the finality of the Board 
decision in Kuzma at the time of the November 2000 VCAA 
enactment date, the Board finds that such provisions of the 
VCAA are applicable to this pending appeal.

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In light of the Board's instant decision granting the 
veteran's claims to reopen his claims for service connection 
for right and left knee disorders, the Board finds that a 
full and detailed analysis of VA's compliance with these new 
requirements is not needed as to the issue of reopening, as 
the veteran could derive no potential benefit from any 
additional development or notice.

As an additional procedural matter, the Board notes that the 
VCAA also amended 38 C.F.R. § 3.156(a), which defines "new 
and material evidence" for VA adjudication purposes.  
However, the changes to this regulation are effective 
prospectively only for claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  As the 
veteran's claims were filed in January 1999, which is well 
before that date, the former provisions of 38 C.F.R. 
§ 3.156(a) are for application in this case.

I.  New and Material Evidence Claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2002).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
they become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2002).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, 126 F.3d at 1464.; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  This burden may not be met merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, 126 F.3d at 
1464; Grottveit, 5 Vet. App. at 93, Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be established on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Board observes that the RO adjudicated the 
veteran's claims for service connection for right and left 
knee disorders secondary to service-connected pes planus on a 
de novo basis.  However, the Board observes that these same 
claims were previously considered by the RO in rating 
decisions dated in 1990 and 1991 and by the Board in a prior 
final Board decision dated in December 1992.  In Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996), the Federal Circuit 
held that 38 U.S.C. § 7104 "means that the Board does not 
have jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find.  What the regional office may have determined in this 
regard is irrelevant.  Section 7104 does not vary the Board's 
jurisdiction according to how the regional office ruled."  
Barnett, 83 F.3d at 1383.  Accordingly, regardless of the 
RO's findings, the Board must initially determine if there is 
new and material evidence before proceeding to the merits of 
the veteran's claims.

In a March 1991 rating decision, the RO initially denied the 
veteran's claim for service connection for a bilateral knee 
disorder secondary to his service-connected pes planus on the 
basis that recent bilateral x-rays failed to show any 
evidence of knee pathology, and that no examiner had 
associated his bilateral knee complaints and symptoms to his 
bilateral pes planus.  At that time, the veteran's claims 
file, including his service medical records and original 
rating decision granting service connection for bilateral pes 
planus, were lost and were reconstructed to the extent 
possible.  In denying the claim, the RO considered VA 
outpatient treatment notes dated from July 1990 to February 
1991, which did not relate the veteran's complaints of 
bilateral knee pain, popping and swelling to his military 
service or to his service-connected bilateral pes planus.  On 
the contrary, several of these notes attributed these 
problems to a post-service injury sustained in a fall from a 
scaffold in the late 1970's, including a note dated in August 
1990 which indicated complaints of episodes of bilateral 
patellar dislocation "since fall from scaffold in 1979," 
and an additional note that month that the veteran had 
received "injections" to the knees following this injury, 
but declined knee surgery because the surgeons would not 
"guarantee it."  

The veteran appealed this RO denial to the Board, which 
remanded the veteran's claim in December 1991.  At that time, 
the Board instructed the RO to undertake additional efforts 
to locate the veteran's original claims file and service 
medical records.   The Board observes that these efforts 
proved fruitless.  The Board also instructed the RO to 
schedule the veteran for a VA orthopedic examination and to 
request that the examiner provide an opinion as to whether 
any knee disability found was related to his service-
connected pes planus.

In January 1992, the veteran underwent the requested a VA 
orthopedic examination.  At that time, the veteran did not 
mention the injury to his knees sustained in the post-service 
fall from a scaffold.  Following this examination, the 
examiner rendered a diagnosis of "severe patellofemoral 
maltract right knee with recurrent subluxation dislocation.  
This is not secondary to flat foot..."  

In December 1992, the Board issued a decision affirming the 
RO's denial of service connection for right and left knee 
disorders secondary to bilateral pes planus.  At that time, 
the Board noted that the veteran's original claims file, 
including his service medical records, had been lost, and 
thus the evidence contained therein could not be considered.  
Evidence considered by the Board included VA outpatient 
treatment notes dated from July 1990 to February 1991, the 
report of the January 1992 VA orthopedic examination, and the 
transcript of a hearing held before an RO hearing officer in 
March 1992.  The Board observes that during the course of 
this hearing, the veteran was specifically asked "Have you 
ever experienced any injuries to your knees, either one of 
them"?  In response, the veteran stated that he had never 
experienced any injuries to his knees in service, but that 
"Just going through training" had caused knee problems, 
including swelling.  He stated that a post-service fall from 
scaffolding had torn his leg up worse than it already was, 
but did not cause his knee problems.  He also stated that his 
service medical records would prove his claim, but that his 
Army records had been lost. 

The veteran was notified of the Board's determination by a 
Board of Veterans' Appeals Notice dated in December 1992.  
The December 1992 Board decision became final based on the 
evidence then of record.  See 38 U.S.C.A. § 7104(b); 38 
C.F.R. § 20.1100 (2002).

Pursuant to 38 U.S.C.A. § 7104(b), a final decision by the 
Board may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim, the Board determines that a two-step process must be 
followed in addressing attempts to reopen a previously denied 
claim.  The first of these steps is to determine whether the 
evidence added to the record is new and material.  According 
to the relevant VA regulation, "[n]ew and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Evidence received since the time of the final December 1992 
Board decision includes the following items:  the contents of 
the veteran's original claims file, which was located 
sometime after the December 1992 Board decision, which 
includes the veteran's complete service medical records; VA 
outpatient treatment notes dated from June 1993 to September 
1999; a statement dated in January 1999 from Jack D. Rushin, 
D.C., a chiropractor in private practice; the report of a VA 
peripheral nerves examination conducted in March 1999; and 
the report of a VA spine examination conducted in March 1999.

The Board finds that these records bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and in connection with 
evidence previously assembled are so significant that they 
must be considered in order to fairly decide the merits of 
the veteran's claims.  Therefore, the claims for service 
connection for right and left knee disorders secondary to 
service-connected bilateral pes planus are reopened.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a right knee disorder 
secondary to bilateral pes planus is reopened.  To this 
extent only, the appeal is allowed.

New and material evidence having been received, the veteran's 
claim for service connection for a left knee disorder 
secondary to bilateral pes planus is reopened.  To this 
extent only, the appeal is allowed.


REMAND

In reviewing the evidence relating to the veteran's claim for 
service connection for a right knee disorder secondary to 
bilateral pes planus, the Board observes that in various 
correspondence received by VA, as well as at the time of a 
March 1992 hearing before an RO hearing officer, the veteran 
has advanced two distinct theories of entitlement to service 
connection for a right knee disorder.  First, the veteran has 
asserted that he suffered a twisting injury to his right knee 
in service, which led to current right knee problems.  
Second, he has maintained that his service-connected pes 
planus caused his current right knee problems.

Following a review of the veteran's claims file, the Board is 
satisfied that there exists adequate medical evidence of 
record which addresses the secondary service connection 
claim.  However, it does not appear that any medical 
professionals have ever opined as to the likelihood that the 
veteran's current right knee disorder is directly related to 
his military service.  In this regard, the Board observes 
that the veteran's service medical records have only recently 
become available for review, and that they do show treatment 
for a right knee injury in service.  Specifically, a review 
of the veteran's service medical records reveals that in 
March 1977, the veteran was treated at an outpatient clinic 
following an incident in which his right patella dislocated 
then popped back into place while playing basketball.  
Examination revealed good stability, and a negative anterior 
and posterior Drawer sign, though some effusion was noted.  
The examiner rendered a diagnosis of a right patellar strain, 
and issued an Ace bandage wrap.  The veteran subsequently 
requested, and received, a 3-month temporary profile excusing 
him from performing jumping and running movements in May 
1977.  At that time, the veteran presented with a history of 
recurrent subluxation of the right patella with possibly one 
episode of dislocation laterally.  It was noted that the 
veteran's knee was painful and effused for 2 to 3 days 
following each episode of subluxation.  Following a physical 
examination, which found marked patellofemoral crepitance 
with a strongly positive entrapment sign, the examiner 
rendered diagnoses of recurrent patellar subluxation and 
chondromalacia patella.  In August 1977, just prior to the 
veteran's discharge from the military, he completed a Report 
of Medical History in which he checked a box indicating 
"Yes" to the question of whether he had ever had, or now 
had, a trick or locked knee.  In the section reserved for the 
physician's summary and elaboration of all pertinent data, 
the examiner indicated that the veteran had had a trick right 
knee since childhood, for which he had not received any 
medical treatment.  At the time of the actual Report of 
Medical Examination in August 1977, no right knee problem was 
noted.  

Following a review of these records, the Board finds that it 
appears that the veteran's right knee must be presumed to 
have been in sound condition at service entrance in January 
1976 despite the fact that the veteran in August 1977 gave a 
history of having had a "trick" right knee since childhood.  
See 38 U.S.C.A. §§ 1111, 1132 (West 2002); see also 
VAOPGCPREC 3-2003.  Thus, the Board finds that, based on the 
fact that the veteran was treated for a right knee injury in 
service and currently suffers from a right knee disorder, the 
possibility that the veteran currently suffers from a right 
knee disorder which was incurred in service is at issue.  
Since no medical professional has offered an opinion as to 
this possibility of inservice incurrence of a right knee 
disorder, the Board finds that a REMAND is required in order 
to address this contention.

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded to obtain additional 
development, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to the VCAA 
notice issued to the veteran in this case in March 2003. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the Board finds that 
further development with respect to the issues on appeal in 
this case is warranted.  Accordingly, this case is REMANDED 
to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his right knee 
disorder.  The claims folder, including 
the veteran's service medical records, 
should be made available to the examiner 
for review before the examination.  Any 
and all tests deemed necessary by the 
examiner for a full evaluation should be 
accomplished.  Following this 
examination, the examiner should offer an 
opinion as to the likelihood that any 
current right knee disorder present was 
incurred in service.  

3.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issues of the veteran's 
entitlement to service connection for 
right and left knee disorders and a 
lumbar spine disorder secondary to 
bilateral pes planus.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



